[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT            FILED
                              _________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                      No. 10-10902                        MARCH 29, 2011
                               _________________________                    JOHN LEY
                                                                             CLERK
                           D.C. Docket No. 1:09-cv-20585-PCH

AUTOCHINA LIMITED,

                                                                            Plaintiff-Appellant,

                                              versus

KENNETH HUANG,
a.k.a. Huang Jian-Hua,

                                                                           Defendant-Appellee.
                               _________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                       (March 29, 2011)

Before MARCUS and ANDERSON, Circuit Judges, and MILLS,* Senior District
Judge.

PER CURIAM:


       *
           Honorable Richard Mills, Senior United States District Judge for the Central District of
Illinois, sitting by designation.
      Plaintiff-appellant Autochina Limited (“Autochina”) appeals from a jury

verdict in favor of defendant-appellee Kenneth Huang (“Huang”). Autochina

contends on appeal that the district court erred in numerous evidentiary rulings

during the course of trial.

      “We review a district court’s ruling on the admissibility of evidence for

abuse of discretion, and evidentiary rulings will be overturned only if the moving

party establishes that the ruling resulted in a ‘substantial prejudicial effect.’ When

applying an abuse of discretion standard, we must affirm unless we at least

determine that the district court has made a ‘clear error of judgment,’ or has

applied an incorrect legal standard.” Piamba Cortes v. Am. Airlines, Inc., 177

F.3d 1272, 1305-06 (11th Cir. 1999) (citations and quotation marks omitted).

      We will not reverse an erroneous evidentiary ruling if the resulting error

was harmless. See United States v. Dickerson, 248 F.3d 1036, 1048 (11th Cir.

2001). “We find an error harmless where the purported error had no substantial

influence on the outcome and sufficient evidence uninfected by error supports the

verdict.” Id.

      Autochina asserts that the district judge abused his discretion when he

allowed into evidence twelve alleged hearsay statements, testimony regarding

other lawsuits, and the lay testimony of Huang regarding his understanding of

                                          2
Chinese law.

      Based upon our careful review of the record, we conclude that the district

judge did not abuse his discretion in ruling on the evidentiary issues raised in this

appeal.

      Even if we determined that the district judge had abused his discretion, we

would still affirm the jury verdict, because the evidence adduced at trial was

overwhelmingly in favor of Huang. Autochina is unable to demonstrate that the

district court’s rulings resulted in a substantial prejudicial effect.

      AFFIRMED.




                                            3